Citation Nr: 1211711	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO. 08-09 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for residuals of cold injuries to the extremities, claimed as frostbite.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The Veteran served on active duty from October 1963 to October 1965. He had additional periods of active duty for training and inactive duty training from October 1965 forward. In September 2010 the service department verified that the Veteran had a period of active Army National Guard reserve duty from March 22, 1981, to March 29, 1985. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

This case was the subject of a Board remand dated in July 2010. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

On January 12, 2012, the AMC issued a supplemental statement of the case in this matter and informed the Veteran that he had 30 days to respond before the case would be returned to the Board for consideration. On February 10, 2012, the AMC received new argument and evidence in response to the supplemental statement of the case from a United States congressman. The mail handling at the AMC and its forwarding of this case to the Board in February 2012 occurred without issuance of a supplemental statement of the case, as would generally be required by VA regulation. See 38 C.F.R. § 19.31. 

Under such circumstances, the Board may seek to determine whether the Veteran wishes to waive consideration of this newly received evidence by the RO/AMC. See 38 C.F.R. § 20.1403(c). However, in this case, the newly received evidence includes a letter to the Appeals Management Center from the Veteran's private physician, in which the physician asserts that the Veteran presented to him on different occasions with complaints of hearing loss, frequent ear infections, and stiffness and tightening of the fingers on both hands as a result of his military assignments from 1963 to 1965 where he was exposed to extreme weather conditions and being in close proximity to large artillery explosions.

The Veteran's Armed Forces Report of Transfer or Discharge (DD Form 214) indicates that his military occupational specialty for his period of service from October 1963 to October 1965 was basic field artillery. In the Veteran's service treatment records, there is a Health Record-Abstract of Service, indicating that the Veteran served with Battery C, 37th Artillery, at Ft. Richardson, Alaska, from April 1964, to October 8, 1965. 

Although another health abstract appears to indicate that the Veteran served in Seattle, Washington, during this period, there are in the claims file actual records of medical treatment at Ft. Richardson, Alaska, in August 1965 and September 1965. Thus, the Veteran's description of acoustic trauma as an artilleryman and then exposure to severe cold during active service in Alaska are consistent with the places, types, and circumstances circumstances of his service. See 38 U.S.C.A. § 1154(a) (West 2002) (stating that consideration shall be given to the places, types, and circumstances of a veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's medical records, and all pertinent medical and lay evidence).

As there is evidence of noise exposure and cold exposure during active service, and medical and lay evidence indicating that there may be a relationship between current hearing loss disability and cold-related disability and these incidents of active service, VA examinations and opinions pertaining to the issues on appeal are required. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i). The requirement under the VCAA for warranting a VA examination, that the evidence "indicates" that the veteran's disability "may" be associated with the veteran's service, is a low threshold. See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Also, the service department has been unable to provide any records of treatment or examination for the Veteran's four-year, seven-day period of active Army National Guard reserve duty from March 22, 1981, to March 29, 1985. Although the Veteran appears to be contending that his claimed hearing and cold-injury disabilities were incurred during his period of service from October 1963 to October 1965, the Board nevertheless recognizes that where, as here, a Veteran's service treatment records have been lost or destroyed, VA has a heightened duty to assist the Veteran in development of his claim, to include identifying for the Veteran the types of alternate or collateral sources of evidence that may assist in substantiating his claim, such as statements from service medical personnel and "buddy" certificates or affidavits. See Dixon v. Derwinski, 3 Vet. App. 261 (1992). The Veteran should thus be provided a notice letter that informs him of the alternative forms of evidence, other than service treatment records, that may support his claim.

Additionally, the AMC should seek all relevant records of treatment from the Veteran's private physician who wrote the February 2012 statement in support of his claim. The Veteran had provided the RO a June 2008 authorization for release of the treatment records, but the RO was too slow to act on it and after 180 days the authorization for release of records expired; however, when, on remand, the AMC sought a new medical release for these records of treatment the Veteran did not respond. Given that VA may be at least partially at fault for the problems obtaining these records, and that there is now confirmation from the private physician that the records of treatment in his possession are relevant, the AMC should once again seek to obtain these records, and the Veteran should be advised that he may alternatively seek the relevant private records of treatment on his own and provide them to the RO/AMC.

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated his claimed residuals of cold injuries or hearing loss disability, but which may not have received by the RO/AMC. 

(a) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any records that have not been previously received from each health care provider the Veteran identifies. 

(b) The records sought must include all relevant records of treatment with Dr. Akwasi Achampong from 1995 forward. See written statement from Veteran received in June 2008, with authorization for release of treatment records; letter from Dr. Achampong dated in February 2012.

(c) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. Advise the Veteran of the types of alternative evidence that may be submitted to substantiate his claims, in light of the fact that his service treatment records for his period of active Army National Guard reserve duty from March 22, 1981, to March 29, 1985, have been lost or destroyed.

The notice must inform the Veteran that the service department has been unable to provide his service treatment records for his period of active Army National Guard reserve duty from March 1981 to March 1985, and must inform the Veteran of alternate forms of evidence that include, but are not limited to, letters to and from the Veteran during or after military service detailing the in-service incident; and accounts, statements, and letters from his family, friends, acquaintances, and coworkers, detailing each respective writer's recollection of the development of the Veteran's in-service incident and resulting injuries; post-service physical examinations; employment examinations; insurance claims; and any other material that would substantiate the Veteran's claims.

3. The RO/AMC, after waiting an appropriate time period for the Veteran to respond and receiving all available relevant identified records of treatment, shall schedule the Veteran for a VA examination by a clinician with appropriate expertise. 

The purpose of the examination is to determine whether the Veteran has residuals of cold injury that began during service or are related to any incident of service.

The following considerations will govern the examination:

(a) The claims folder, including all relevant medical records, and a copy of this remand, will be reviewed by the examiner. The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

(b) If deemed appropriate by the examiner, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

(c) The examiner must be advised that the service department records indicate the Veteran served at Ft. Richardson, Alaska, from April 1964 to October 8, 1965.

(d) The examiner must be referenced to the service treatment records, including records of treatment at Ft. Richardson, Alaska, on August 12, 1965, September 1, 1965, and September 3, 1965.

(e) The examiner must take a complete history of the Veteran as to the nature and onset of his claimed residuals of cold injury.

(f) If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must state this, with a fully reasoned explanation.

(g) The examiner must provide a diagnosis for each disorder of the upper and lower extremities that is consistent with a history of cold exposure.

(h) For each disorder diagnosed as consistent with a history of cold exposure, the examiner must provide an opinion as to whether the disorder began during service or is related to any incident of service.

(i) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. 

(j) The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.

(k) The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

4. The RO/AMC, after waiting an appropriate time period for the Veteran to respond and receiving all available relevant identified records of treatment, shall schedule the Veteran for a VA examination by a clinician with appropriate expertise. 

The purpose of the examination is to determine whether the Veteran has hearing loss disability that began during service or is related to any incident of service.

The following considerations will govern the examination:

(a) The claims folder, including all relevant medical records, and a copy of this remand, will be reviewed by the examiner. The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

(b) The Veteran must be afforded VA audiological testing and examination.

(c) If deemed appropriate by the examiner, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

(d) The examiner must be advised that the service treatment records contain several reports of audiological examinations during periods of active duty and reserve service, dating from March 1963 to September 1993. He must be advised that service treatment records exist for the period of active service from October 1963 to October 1965, but none have been located for the period of active Army National Guard reserve duty from March 1981 to March 1985.
(e) The examiner must be advised that VA records of treatment in August 2005, October 2005, and April 2006 reflect complaints and treatment for hearing loss and tinnitus.

(f) The examiner must be advised that reports of private audiological examination in May 2009 are also of record.

 (g) The examiner must be advised that the Veteran's military occupational specialty for his period of active service from October 1963 to October 1965 is listed as basic field artillery.

(h) The examiner must be advised that the Veteran's military occupational specialty for the period of active Army National Guard reserve duty from March 1981 to March 1985 is listed as "P36C20 Wire System."  There are indications in statements from the Veteran that this may have involved operating or supervising a switchboard. See statement from Veteran received in November 2005. Later service examination records indicate that Veteran's military occupational specialty as "instructor."

(i) The examiner must take a complete history of the Veteran as to the nature and onset of his claimed hearing loss disability.

(j) If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must state this, with a fully reasoned explanation.

(k) The examiner must provide an opinion as to whether the Veteran has current hearing loss disability for VA purposes.

(l) If the Veteran has current hearing loss disability for VA purposes, the examiner must provide an opinion as to whether the hearing loss disability began during active service from October 1963 to October 1965 or is related to any incident of service during this period.

(m) If the examiner finds that the Veteran's current hearing loss disability is not related to his period of service from October 1963 to 1965, the examiner must provide an opinion as to whether the Veteran's hearing loss disability is a result of injury to the ear (including acoustic trauma) at any time from October 1965 forward, or to disease of the ear that occurred from March 1981 to March 1985. If so, the examiner must discuss the types of disease or injury that may have caused the hearing loss, and whether the disease or injury was service-related.

(n) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. 

(o) The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.

(p) The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

4. Readjudicate the issues on appeal. 

(a) Readjudication must include consideration of the statement from Dr. Akwasi Achampong dated and received in February 2012.

(b) If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

